Andrews, Presiding Judge,
concurring specially.
I concur with the majority’s conclusions in Divisions 1, 3, 4 and 5 and in the judgment. I write specially because I would grant appel-lees’ motion for sanctions for filing a frivolous appeal.
Under the facts of this case, Cora Gordon could have no reasonable basis for believing this appeal would result in a reversal of the trial court’s judgment. Therefore, pursuant to Court of Appeals Rule 15 (b), I would assess a frivolous appeal penalty of $1,000 against Gordon and her attorney and would order the trial court, on remitti-tur, to enter judgment in favor of appellees against Cora Gordon and her attorney, James B. Blackburn, Jr., in the amount of $1,000.